                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    HENRY RAYFORD                                               CIVIL ACTION

    VERSUS                                                        NO. 19-12348

    JOHNNY CRAIN, JR., ET AL                                  SECTION “R” (2)



                           ORDER AND REASONS


        Before the Court is defendants’ motion to dismiss for failure to state a

claim. 1 Because plaintiff does not allege facts sufficient to maintain a claim,

and because plaintiff’s allegations are contradicted by documents attached

to his complaint, the Court grants the motion.



I.      BACKGROUND

        This case arises from plaintiff’s interactions with the Washington

Parish Clerk’s Office.          The complaint contains the following factual

allegations. Plaintiff was engaged in litigation in Washington Parish.2 On

December 3, 2018, plaintiff went to the Washington Parish Clerk’s Office and

submitted a witness list. 3 Plaintiff was told a price for filing the witness list


1       R. Doc. 14.
2       R. Doc. 4-1 at 2 ¶ 3.
3       Id.
by Lisa Crain, an employee of the Clerk’s Office, and he alleges that he paid

it. 4 But on the date of plaintiff’s Court hearing, he found that no witnesses

had been subpoenaed.5 Plaintiff alleges that he again submitted a witness

list for another hearing in March, but the Clerk’s Office refused to subpoena

one of his primary witnesses.6       Plaintiff further alleges that Denise

Robertson, a clerk employee, overcharged him on the price of his appeal cost,

and that Washington Parish Clerk’s Office employees refused to lodge his

appeal.7

      Plaintiff brings claims under 42 U.S.C. § 1983 for violation of his

constitutional rights under the Fourteenth Amendment’s Equal Protection

Clause and Due Process Clause. 8 He also argues that the Washington Parish

Clerk’s Office does not publicly post the prices for the filing of court

documents, and that this constitutes a violation of the Louisiana

Constitution. 9




4     Id.
5     Id. at 2 ¶ 4.
6     Id. at 3 ¶ 11.
7     Id. at 3 ¶¶ 9, 13.
8     See generally id.
9     Id. at 2 ¶¶ 6-7.
                                      2
II.   LEGAL STANDARD

      When considering a motion to dismiss for failure to state a claim under

Rule 12(b)(6), the Court must accept all well-pleaded facts as true and view

the facts in the light most favorable to the plaintiff. See Baker v. Putnal, 75

F.3d 190, 196 (5th Cir. 1996). The Court must resolve doubts as to the

sufficiency of the claim in the plaintiff’s favor. Vulcan Materials Co. v. City

of Tehuacana, 238 F.3d 382, 387 (5th Cir. 2001). But to survive a Rule

12(b)(6) motion, a party must plead “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The claim must be dismissed if there are insufficient factual

allegations to raise the right to relief above the speculative level, Twombly,

550 U.S. at 555, or if it is apparent from the face of the complaint that there

is an insuperable bar to relief, Jones v. Bock, 549 U.S. 199, 215 (2007). The

Court is not bound to accept as true legal conclusions couched as factual

allegations. Iqbal, 556 U.S. at 679.

      On a Rule 12(b)(6) motion, the Court must limit its review to the

contents of the pleadings, including attachments thereto. Brand Coupon

Network, L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 635 (5th Cir. 2014).


                                         3
The Court may also consider documents attached to a motion to dismiss or

an opposition to that motion when the documents are referred to in the

pleadings and are central to a plaintiff’s claims. Id. “In addition to facts

alleged in the pleadings, however, the district court ‘may also consider

matters of which [it] may take judicial notice.’” Hall v. Hodgkins, 305 F.

App’x 224, 227 (5th Cir. 2008) (citing Lovelace v. Software Spectrum, Inc.,

78 F.3d 1015, 1017-18 (5th Cir. 1996)).

      Finally, courts construe briefs submitted by pro se litigants liberally,

and a court will “apply less stringent standards to parties proceeding pro se

than to parties represented by counsel.” Grant v. Cuellar, 59 F.3d 523, 524

(5th Cir. 1995). This does not mean, however, that a court “will invent, out

of whole cloth, novel arguments on behalf of a pro se plaintiff in the absence

of meaningful, albeit imperfect, briefing.” Jones v. Alfred, 353 F. App’x 949,

951-52 (5th Cir. 2009).



III. DISCUSSION

      Plaintiff brings three claims: (1) a claim under 42 U.S.C. § 1983 for

violation of the federal Constitution’s Equal Protection Clause; (2) a claim

under 42 U.S.C. § 1983 for violation of the federal Constitution’s Due Process




                                      4
Clause; and (3) a claim for violation of Article I, Section 22, of the Louisiana

State Constitution. The Court addresses each claim in turn.

      A.    Due Process Claims

      Plaintiff alleges that defendants violated the federal Constitution’s Due

Process Clause by (1) refusing to subpoena witnesses on his behalf in both

December and March; (2) increasing the cost of his appeal; and (3) refusing

to lodge his civil appeal. “To state a Fourteenth Amendment due process

claim under § 1983, ‘a plaintiff must first identify a protected life, liberty or

property interest and then prove that governmental action resulted in a

deprivation of that interest.’” Gentiello v. Rege, 627 F.3d 540, 544 (5th Cir.

2010) (citing Baldwin v. Daniels, 250 F.3d 943, 946 (5th Cir. 2001)).

      Although not clear from the complaint, the interests that plaintiff

seems to identify that he has purportedly been deprived of are the right to

subpoena witnesses and the right to take an appeal. But the documents

plaintiff attaches to his complaint contradict the assertions plaintiff makes

throughout his complaint, and demonstrate that the Washington Parish

Clerk’s Office did not deprive him of these rights. And “when conclusions of

fact made in the complaint are contradicted by an attached exhibit, the

appended document controls and dismissal is appropriate.”               Scott v.

Performance Contractors, Inc., 166 F.R.D. 372, 374 (M.D. La. 1996) (citing


                                       5
Associated Builders, Inc. v. Ala. Power Co., 505 F.2d 97, 100 (5th Cir. 1974).

With respect to his claim involving the witness list, plaintiff asserts that he

“submitted a witness list along with paying the cost.”10 But the documents

attached to the complaint make clear that he paid only $11.00,11 which is less

than the cost of a single subpoena. 12 Plaintiff also accuses the Clerk’s Office

of refusing to subpoena Charles Penny in March.13 But a letter plaintiff

attaches to his complaint makes clear that the Clerk’s Office did issue the

subpoena—the Sheriff’s department, though, did not serve Penny and

provide proof of service to the Washington Parish Clerk’s Office.14 Here,

plaintiff does not sue the Sheriff’s office, allege any constitutional violation

on its part, or in any way address this discrepancy in his complaint.

      Plaintiff’s assertions regarding his appeal are similarly contradicted by

the documents attached to his complaint. Plaintiff first asserts that he was

overcharged on his appeal.15      The documents show that although the

Washington Parish Clerk’s Office initially overcharged plaintiff for his




10    R. Doc. 4-1 at 2 ¶ 3.
11    R. Doc. 4-2 at 2.
12    See R. Doc. 4-2 at 15 (Letter from James S. Knight articulating the
cost of an in-parish subpoena as $75).
13    See R. Doc. 4-1 at 3 ¶ 11.
14    See R. Doc. 4-2 at 16.
15    See R. Doc. 4-1 at 3 ¶ 9.
                                       6
appeal, 16 after a clarification from Louisiana’s First Circuit Court of

Appeals,17 it charged him a lesser amount. 18 Plaintiff also asserts that the

Washington Parish Clerk’s Office failed to docket his appeal. 19 But he does

not allege that he paid the required cost of the appeal. And a document

attached to his complaint indicates that he did not pay the revised, lower cost

of the appeal.20

      Because Rayford’s allegations—even when read in the light most

favorable to him—are directly contradicted by the documents he attaches to

his complaint, his claims under the Due Process Clause must be dismissed.

      B.    Equal Protection Claims

      Plaintiff alleges that defendants also violated the Constitution’s Equal

Protection Clause for the same reasons he alleges they violated the Due

Process Clause. Plaintiff’s claims under the Equal Protection Clause fare no

better than his claims under the Due Process Clause, for the same reasons.

And plaintiff’s Equal Protection Clause claims also fail for an additional

reason: he fails to properly allege he is a “class-of-one.”




16    See R. Doc. 4-2 at 5.
17    See id. at 3.
18    See id. at 6.
19    See R. Doc. 4-1 at 3 ¶ 13.
20    R. Doc. 4-2 at 16 (Letter from James S. Knight noting that an appeal
will be lodged upon timely payment of the costs of the appeal.”).
                                      7
      The Fourteenth Amendment states: “No State shall . . . deny to any

person within its jurisdiction the equal protection of the laws.” U.S. Const.

amend. XIV, § 1. In order to state a claim under the Equal Protection Clause,

“a § 1983 plaintiff must either allege that (a) a state actor intentionally

discriminated against [him] because of membership in a protected class, or

(b) he has been intentionally treated differently from others similarly

situated and there is no rational basis for the difference in treatment.”

Gibson v. Tex. Dep’t. of Ins., 700 F.3d 227, 238 (5th Cir. 2012) (internal

citations omitted).   Plaintiff does not allege that he was intentionally

discriminated against because he is a member of a protected class. Rather,

plaintiff’s claim is only that he was treated differently from others similarly

situated, and is therefore considered a “class-of-one” equal protection claim.

      In order to establish a class-of-one equal protection claim, plaintiffs

“must show an extremely high degree of similarity between themselves and

people to whom they compare themselves.” Ruston v. Town Bd. for Town

of Skaneateles, 610 F.3d 55, 59 (2d Cir. 2010) (citing Clubside, Inc. v.

Valentin, 468 F.3d 144, 159 (2d Cir. 2006)).         Therefore, “courts have

routinely dismissed class-of-one claims that merely allege the existence of

other similarly situated individuals or entities and do not state any facts to

support this claim.” Md. Manor Assocs. v. City of Houston, 816 F. Supp. 2d


                                      8
394, 405 (S.D. Tex. 2011). Here, plaintiff does not allege sufficient facts to

demonstrate the requisite degree of similarity. Rather, he only conclusorily

alleges that “[a]ll other similar [sic] situated citizens would have had their

witnesses subpoena [sic] by the Washington Parish Clerk’s Office upon

payment of the cost of the subpoenas for any civil court hearing.” 21 This is a

legal conclusion couched as a factual allegation, and is insufficient to

establish a class-of-one claim. And plaintiff does not make any assertion—

conclusory or otherwise—that he is a class-of-one for the claims related to

his state-court appeal. Plaintiff’s claims under the Equal Protection Clause

must therefore be dismissed.

      C.    Louisiana Constitutional Claim

      Plaintiff alleges that defendants violated Article I, Section 22 of the

Louisiana State Constitution by failing to post publicly the prices for the

filing of court documents at the clerk’s office or on the internet. Section 22

states:

            All courts shall be open, and every person shall have
            an adequate remedy by due process of law and
            justice, administered without denial, partiality, or
            unreasonable delay, for injury to him in his person,
            property, reputation, or other rights.




21    R. Doc. 4-1 at 2 ¶ 5. See also id. at 3 ¶ 12 (“All other similar [sic]
situated citizens would have had their witnesses subpoena [sic].”).
                                        9
La. Const. art. I, § 22.

      Defendants contend that the documents plaintiff attaches to his

complaint contradict plaintiff’s assertion and conclusively establish that the

Washington Parish Clerk’s Office does publicly post the prices for the filing

of court documents. They argue that the “very list that [plaintiff] attaches to

his complaint is on the Washington parish Clerk of court website.”22 But

there is no such attachment to plaintiff’s complaint. That said, a court may

take judicial notice of a fact if the fact is “not subject to reasonable dispute in

that it is either (1) generally known within the territorial jurisdiction of the

trial court or (2) capable of accurately and readily determined by resort to

resources whose accuracy cannot be questioned.” Fed. R. Evid. 201(b). And

“[t]he Fifth Circuit has determined that courts may take judicial notice of

governmental websites.” In re Katrina Canal Breaches Consol. Lit., 533 F.

Supp. 615, 632 (E.D. La. 2008) (citing Hyder v. Quarterman, No. 07-291,

2007 WL 4300446, at *3 (S.D. Tex. Oct. 10, 2007)); see also Hyder, at *3

(collecting cases). Reliance on such judicially noticed facts does not convert

a 12(b)(6) motion to one for summary judgment under Rule 56 of the Federal

Rules of Civil Procedure. See In re Katrina Canal Breaches Consol. Lit., 533

F. Supp. at 632.


22    R. Doc. 14-1 at 12.
                                        10
      Here, the Court takes judicial notice of the Washington Parish Clerk of

Court website, which clearly lists all civil action fees and is referenced in the

complaint. 23 These fees correspond to those Rayford was advised of, and the

website unequivocally contradicts plaintiff’s assertions that the costs of filing

fees are not publicly available.24 Plaintiff therefore cannot maintain his

claim under the Louisiana Constitution.

      D.    Leave to Amend

      In his opposition to defendants’ motion to dismiss, plaintiff requests

leave to amend his complaint with “more detail[ed] facts.”25 Generally, leave

to amend should be freely granted when justice so requires. See Fed. R. Civ.

P. 15(a)(2). See also Foman v. Davis, 371 U.S. 178, 182 (1962) (“If the

underlying facts or circumstances relied on by a plaintiff may be a proper

subject of relief, he ought to be afforded an opportunity to test his claim on

the merits.”). However, “[i]t is within the district court’s discretion to deny

a motion to amend if it is futile.” Stripling v. Jordan Prod. Co., LLC, 234




23    See Washington Parish Clerk of Court: Civil Action Fees,
http://www.wpclerk.org/Civil-Action-Fees (last visited Feb. 5, 2020).
24    See R. Doc. 4-2 at 15 (letter from Crain’s lawyer advising plaintiff that
in-parish subpoenas are $75 each, and out-of-parish subpoenas are $125
each, which matches what is posted on the Clerk’s Office website).
25    R. Doc. 15 at 5.
                                       11
F.3d 863, 872-73 (5th Cir. 2000). An amendment is futile where an amended

complaint would fail to state a claim upon which relief can be granted. Id.

      Here, because plaintiff’s allegations are directly contradicted by the

attachments to his complaint and a public governmental website the Court

has taken judicial notice of, pleading additional facts would not allow

plaintiff to state a claim upon which relief can be granted under the theories

he has espoused. Indeed, plaintiff offers no indication of what additional

facts he would plead, or how these could resurrect his claims and allow them

to survive a motion to dismiss. The Court therefore denies plaintiff’s request

to amend his complaint.



IV.   CONCLUSION

      For the foregoing reasons, the Court GRANTS defendants’ motion to

dismiss. Plaintiff’s complaint is DISMISSED WITH PREJUDICE.




        New Orleans, Louisiana, this _____
                                      6th day of February, 2020.


                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE



                                     12
